                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MIKHAIL VENIKOV,                               )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )         NO. 2:17-cv-00030
                                               )
THURMAN USED CARS, et al.,                     )
                                               )
        Defendants.                            )

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”)

(Doc. No. 40) recommending that Mikhail Venikov’s Motion for Default Judgment As to

Thurman’s Used Cars and Robert Joshua Thurman Pursuant to Federal Rule Civil Procedure 55

(Doc. No. 25) be denied without prejudice as to Thurman’s Used Cars, denied with respect to

Robert Thurman, and any default against Robert Thurman be set aside. (Doc. No. 40 at 1.) Venikov

has not filed any objection to the Magistrate Judge’s Report and Recommendation. Defendants

have filed a “Reply to Report and Recommendation,” essentially asking the Court to adopt the

Report and Recommendation and set aside any default against them. (See Doc. No. 43.)

       Upon de novo review in accordance with Rule 72 of the Federal Rules of Civil Procedure,

the Court agrees with the recommended disposition because, given the strong preference for

termination of cases on the merits, equitable factors exist for setting aside any entry of default

against Defendants. Accordingly, the Magistrate Judge’s Report and Recommendation is

APPROVED AND ADOPTED, and Venikov’s Motion for Default Judgment (Doc. No. 25) is

DENIED WITHOU PREJUDICE as to Thurman’s Used Cars and DENIED with respect to

Robert Thurman. Any default entered against Robert Thurman is hereby SET ASIDE.
IT IS SO ORDERED.



                    __________________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                      2
